Citation Nr: 1135381	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than October 21, 2008, for the grant of service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and husband


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2009, which granted service connection for the cause of the Veteran's death, effective October 21, 2008.  In August 2009, the appellant, together with her daughter and her husband, appeared at a videoconference hearing held before the undersigned.  

At her hearing, the appellant presented testimony concerning a check she received, which she had had to return to VA, on the basis that it was erroneous.  She feels that it was not erroneous, however.  She also stated that the circumstances concerning why she was issued the check, and why it was erroneous, had never been explained to her.  This matter is REFERRED to the RO so that she can be provided with appropriate notice of her rights concerning the overpayment (either by the RO or the VA Debt Management Center (DMC) whichever is appropriate), and, if she wishes, dispute the overpayment, and/or file a waiver request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 1971 due to lung cancer; at the time of his death, service connection was in effect for pleurisy residuals, rated 10 percent disabling.  

2.  Service connection for the cause of the Veteran's death was denied by the RO in April 1971; although the appellant submitted a timely notice of disagreement in June 1971, she did not perfect the appeal with the submission of a timely substantive appeal in response to the July 1971 statement of the case.  

3.  The next claim for service connection for the cause of the Veteran's death was received in November 1993; the appellant abandoned that claim by failing to respond to the RO's request for additional evidence.  

4.  The next claim for service connection for the cause of the Veteran's death was received April 21, 2001; that claim remained open, and service connection for the cause of the Veteran's death is warranted effective that date.  


CONCLUSION OF LAW

The criteria for an effective date of April 21, 2001, but not earlier, for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

Nevertheless, in a letter dated in July 2009, the appellant was notified of the information necessary to substantiate the claims on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  See 38 C.F.R. § 3.159(b)(1).  In particular, she was provided with an explanation of adjudicative and appellate actions taken in connection with all claims, including previously denied claims, involving service connection for the cause of the Veteran's death.  She was informed of the reasons for the prior denials, as well as of the reason service connection for the cause of the Veteran's death was ultimately granted.  She was provided with notice of VA's practices in assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice preceded the October 2009 statement of the case.  Further, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice regarding downstream elements such as the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  No such prejudice has been alleged in this case.

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained a medical opinion as to the issue of service connection for the cause of the Veteran's death.  There is no indication of the existence of additional service treatment or other records, which would form a basis for an earlier effective date.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Thus, the Board finds that no additional notification or development is required, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In general, the effective date of an award of VA compensation, including DIC, is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (d); 38 C.F.R. § 3.400(c).  Where there has been a final disallowance, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2010).  In this regard, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

According to the death certificate, the Veteran died in January 1971, at the age of 48 years, of bronchopleural fistula and pneumonia of the left lung, due to carcinoma of the right lung with hilar extrusion, of approximately 6 months duration.  At the time of his death, service connection was in effect for chronic bronchitis, with chronic dry pleurisy, rated 10 percent disabling from January 1962.   

Evidence of record, including service treatment records, shows that the Veteran had attacks of pleurisy in service beginning in 1943.  He was discharged from service in December 1945, but in January 1946, he had pneumonia involving the entire right lung, and he subsequently developed empyema of the right lower lobe.  In an October 1946, service connection was granted for pleurisy with severe empyema, residual of pneumonia, assigned a 100 percent rating effective in December 1945.  This remained in effect until July 1950, when, pursuant to a May 1950 rating decision, the evaluation was reduced to 60 percent, and the disability rechcaracterized as old pleurisy, right base, residual of pleurisy with empyema.  Effective in August 1952, the evaluation was reduced to 30 percent, and the final reduction, to 10 percent, was effective from January 1962.  

Also of record were medical records showing that the Veteran was diagnosed as having lung cancer in 1970, and that he underwent surgery in November 1970.  A claim for an increased rating, based on this evidence, was received in November 1970, but this claim was denied by the RO in December 1970, on the basis that the treatment was not for a service-connected disability.

An autopsy was performed after the Veteran's death in January 1971, which resulted in final pathologic diagnoses of right pneumonectomy, post status (11-24-70) for bronchogenic carcinoma, with right bronchopleural fistula; bronchopneumonia, lower lobe, left lung, which was noted to be the cause of death; metastatic bronchogenic carcinoma to mediastinum, pericardium, left lung, liver, and right adrenal; left pleural effusion; acute pulmonary edema, upper lobe, left lung; and acidophilic hyperplasia, anterior lobe, pituitary.  

The appellant first filed a claim for service connection for the cause of the Veteran's death in February 1971.  That claim was denied by the RO in April 1971.  The appellant initiated an appeal by the submission of a notice of disagreement in July 1971, but she did not perfect this appeal by the submission of a substantive appeal within a year of the rating decision, in response to a July 1971 Statement of the Case.  Accordingly, the April 1971 rating decision became final.  38 C.F.R. §§ 19.112, 19.118 (1971).

The "purpose of the rule of finality is to preclude repetitive and belated readjudication of Veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Id.  In this case, as noted below, in a September 2001 rating decision, the RO found that there had been no clear and unmistakable error (CUE) in the April 1971 rating decision which denied service connection for the cause of the Veteran's death.  

The appellant contends that the effective date of the award of DIC benefits based on service connection for the cause of the Veteran's death should be when he died in 1971.  She states that she could not complete the appeal at that time, as she had six young children which she could not take to Washington, DC, for a hearing.  She feels that her children lost educational opportunities due to the continued denial of her claim.  

In a statement received in December 1993, the appellant asserted that she wished to appeal the claim she had previously filed.  She was informed, in a letter from the RO dated in January 1994, that her attempt to appeal the 1971 decision was not timely, and that her claim could be reconsidered if she submitted new and material evidence, which was evidence not previously considered in making a decision.  She was told to submit such evidence as soon as possible, and that if such evidence was not received within a year from the date of the letter, benefits, if authorized, could not be paid prior to the date such evidence was actually received.  She was also provided with notice of her appellate rights in an enclosed VA Form 4107.  The appellant did not respond to this letter; thus, her December 1993 claim was abandoned, and the effective date may not be based on that claim.  38 C.F.R. § 3.157.  

In a statement received on April 21, 2001, the appellant alleged that the determination to deny service connection for the cause of the Veteran's death was erroneous.  She said that his service-connected lung condition hastened his death, and that this had not been considered in the prior decision.  In a September 2001 rating decision, the RO found that there had been no clear and unmistakable error (CUE) in the April 1971 rating decision which denied service connection for the cause of the Veteran's death.  

However, in her April 2001 claim, the appellant also stated that the Veteran had multiple admissions for pleurisy after service, and at one point, he almost had a lung removed due to the severe restrictive pulmonary problems.  The RO did not address the issue of whether new and material evidence had been received to reopen the previously denied claim, despite this reference to the existence of potential new and material evidence.  Therefore, the Board finds that the claim remained open, and, for the purpose of assigning an effective date, the date of claim is April 21, 2001.  

Concerning the next factor, the date entitlement arose, in her 2008 claim, the appellant asserted that exposure to asbestos in service caused the Veteran's lung cancer, and she enclosed an article concerning asbestos related cancers in Navy Veterans, including occupations at risk for asbestos exposure, and a long latency period between exposure and the disease.  See also M21-1MR, Part IV(ii), Chap. 1, ¶ 29 (March 20, 2011).  The Veteran's separation document (previously of record) disclosed that during his active Coast Guard service, he was a Fireman, one of the at-risk occupations.  

These factors prompted VA to obtain a medical opinion as to the likelihood that the lung cancer was related to asbestos exposure during active service.  In this opinion, dated in February 2009, the physician noted that it was well known that the usual form of malignancy resulting from asbestos exposure was mesothelioma; however, it had later come to pass that almost any form of pulmonary carcinoma could be connected indirectly, or possibly directly, with exposure over a period of time to asbestos.  The doctor stated that there was no direct connection with bronchitis or empyema with the ultimate development of carcinoma of the lung.  However, if exposure to asbestos were conceded, it was at least as likely as not that the carcinoma of the lung which led to his death was caused by or a result of chronic exposure to asbestos while he was on active duty.  

Based on this, the RO granted the claim in March 2009.  The appellant did not raise any contentions concerning asbestos exposure prior to the 2008 claim.  Additionally, the autopsy did not report any findings of asbestos exposure.  Lung cancer itself is not an asbestos-specific disease, unlike, for instance, asbestosis.  Instead, it may be caused by many environmental factors.  Nevertheless, based on the VA opinion, it must be concluded that entitlement existed at the time the claim was received on April 21, 2001.  Accordingly, an effective date of April 21, 2001, but not earlier, is warranted for the grant of service connection for the cause of the Veteran's death.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of April 21, 2001, for service connection for the cause of the Veteran's death is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


